In Habeas Corpus. On petition for writ of habeas corpus of Jose Antonio Carrion.
Sua sponte, the writ is allowed. Allowing the writ means only that a return is ordered. See Reed v. Kinkela (1998), 84 Ohio St.3d 1427, 702 N.E.2d 903; Hernandez v. Kelly, 107 Ohio St.3d 1430, 2005-Ohio-6400, 838 N.E.2d 670.
Respondent shall file a return of writ within 21 days of service of the petition and petitioner may file a response within ten days after the return is filed. Petitioner’s physical presence before the court will not be required.